678 S.E.2d 662 (2009)
In the Matter of Warren R. FOLLUM
v.
N.C. STATE UNIVERSITY AT RALEIGH and Employment Security Commission of North Carolina.
No. 171P09.
Supreme Court of North Carolina.
June 17, 2009.
Warren R. Follum, Sr., Pro Se.
Mary E. Kurz, Raleigh, for NCSU.
Regina S. Adams, Staff Attorney, for ESC.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Petitioner (Follum) on the 21st day of April 2009 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 17th day of June 2009."
Upon consideration of the petition filed on the 21st day of April 2009 by Petitioner (Follum) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 17th day of June 2009."